Title: To Thomas Jefferson from John Wayles Eppes, 20 January 1799
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Eppington Jan: 20th. 99.
          
          On my return here from Bermuda-Hundred I found your last letter & as an opportunity to Petersburg offers I inclose two plats one of the Lands lying immediately at the Hundred and the other of My part of Martins Swamp. My Father has always estimated the 2 pieces at £6000—So anxious am I however to purchase higher up the Country that I would willingly make a sacrifice—You are as well acquainted with the property as I am & have full power from me to make sale of it on the best terms you can—If you can get £5000 for the Lands I shall be well contented—This will bring it to an average nearly of £5 pr. acre—
          My Father has received two days ago £40 from Mr. Page for you which he has put into my hands—I hold it subject to your order & will either remit it to you or lodge it for you at any place in Richmond you may direct—
          Maria is mending daily She sends her love—
          Accept for your health and happiness our joint wishes—
          Yours affectionately
          
            J: W: Eppes
          
        